Citation Nr: 1736029	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  13-31 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Whether there is new and material evidence to reopen a previously denied claim for service connection for a tender scar on the right hand.

2.  Entitlement to service connection for a tender scar on the right hand.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel 




INTRODUCTION

The Veteran served on active duty from October 1985 to February 1989.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Jackson, Mississippi.

In March 2017, the Veteran had a Board hearing before the undersigned Veterans Law Judge.  A hearing transcript is of record.  


FINDINGS OF FACT

1. In a November 2011 decision, the Board denied the Veteran's claim of entitlement to service connection for a tender scar on the right hand.  

2.  Additional evidence received since the November 2011 Board decision is new to the record and considered with the record as a whole, is neither cumulative nor redundant as to the issue of entitlement to service connection for a tender scar on the right hand, and raises a reasonable possibility of substantiating the claim.

3.  The evidence is at least evenly balanced as to whether the in-service injury with residual tender scar on the right hand was not the result of the Veteran's willful misconduct, and thus, incurred in the line of duty.


CONCLUSIONS OF LAW

1.  The November 2011 Board decision is final.  38 U.S.C.A. §§ 7104, 7266 (West 2014); 38 C.F.R. § 20.1100 (2016).

2.  The evidence received since the November 2011 decision is new and material as to the issue of service connection for a tender scar on the right hand and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  With reasonable doubt resolved in favor of the Veteran, the criteria for service connection for tender scar of the right hand are met.  38 U.S.C.A. §§ 105, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.1(n), 3.102, 3.301, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

Generally, a Board decision is final unless the Chairman of the Board orders reconsideration.  See 38 U.S.C.A. §§ 7103(a), 7104(a).  See also 38 C.F.R. § 20.1100(a) (a Board decision is final on the date stamped on the face of the decision).  In November 2011, the Board denied service connection for a tender scar on the right hand.  The Veteran did not seek and the Chairman did not order reconsideration.  Consequently, the decision became final.

As a general rule, a claim will be reopened and reviewed if new and material evidence is presented or secured with respect to the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Under 38 C.F.R. § 3.156(a), new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The basis of the Board's November 2011 denial of service connection for right arm injury causing the residual right hand scar was that the disability was not incurred in the line of duty, but rather was the result of the Veteran's willful misconduct from alcohol abuse.  38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(n), 3.301.
Since the November 2011 Board decision, new evidence has been submitted.  At the March 2017 Board hearing, the Veteran disputed the in-service line of duty (LOD) determination of willful misconduct.  He explained why the witnesses relied upon in the LOD determination were not credible.  He reported that the right arm injury was an accident when he tripped and fell, rather than any intentional injury.  Given that this new evidence relates to the basis for the denial and raises a reasonable possibility of substantiating the claim, it is new and material.  Reopening of the claim for service connection for tender scar on the right hand is therefore warranted.  38 C.F.R. § 3.156.

II. Service connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service in the line of duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  To establish service connection, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

An injury or disease incurred during active military, naval, or air service will be deemed to have been incurred in the line of duty and not the result of the veteran's own misconduct when the person on whose account benefits are claimed was, at the time the injury was suffered or disease contracted, in active military, naval, or air service, whether on active duty or on authorized leave, unless such injury or disease was a result of the person's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. § 105 (West 2014); see also 38 C.F.R. §§ 3.1(m), 3.301(a) (2016). 

Section 105(a) creates a presumption that an injury or disease incurred by a veteran during active service was incurred in the line of duty and not caused by the veteran's misconduct.  Thomas v. Nicholson, 423 F.3d 1279, 1283-84 (Fed. Cir. 2005).  The government can rebut the presumption through establishing, by the preponderance of the evidence, that the injury or disease was caused by the veteran's own willful misconduct.  Thomas, 423 at F.3d at 1284-85. 

VA has defined willful misconduct as an act involving conscious wrongdoing or known prohibited action.  38 C.F.R. § 3.1(n) (2016).  It involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  38 C.F.R. § 3.1(n)(1) (2016).  Mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  38 C.F.R. § 3.1(n)(2) (2016).  Willful misconduct will not be determinative unless it is the proximate cause of injury, disease, or death.  38 C.F.R. § 3.1(n)(3) (2016).

The applicable regulations also exclude from the line of duty any injury or disease incurred during active military, naval, or air service that was the result of the abuse of alcohol or drugs.  38 U.S.C.A. § 105(a) (West 2014); 38 C.F.R. § 3.301(a) (2016).  However, the simple drinking of alcoholic beverage is not of itself "willful misconduct."  The deliberate drinking of a known poisonous substance or under conditions which would raise a presumption to that effect will be considered willful misconduct.  If, in the drinking of a beverage to enjoy its intoxicating effects, intoxication results proximately and immediately in disability or death, the disability or death will be considered the result of the person's willful misconduct.  Organic diseases and disabilities which are a secondary result of the chronic use of alcohol as a beverage, whether out of compulsion or otherwise, will not be considered of willful misconduct origin.  38 C.F.R. § 3.301(c)(2) (2016). 

The abuse of alcohol is defined as the use of alcoholic beverages over time, sufficient to cause disability to, or death of, the user.  38 C.F.R. § 3.301(d).  For the purpose of 38 C.F.R. § 3.301(d), alcohol abuse means the use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability of the user; drug abuse means the use of illegal drugs (including prescription drugs that are illegally or illicitly obtained), the intentional use of prescription or non-prescription drugs for a purpose other than the medically intended use, or the use of substances other than alcohol to enjoy their intoxicating effects.  Id.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

The Veteran's right arm injury associated with the claimed residual tender right hand scar took place on May 2, 1988.  The Veteran received immediate medical attention and was determined to be intoxicated during treatment.  His blood alcohol concentration (BAC) on the night of the injury was 0.35 percent.  A line of duty (LOD) investigation commenced.  The next day W. and G. provided identical statements that they were in the latrine at the same time as the Veteran and witnessed him breaking the mirror and cutting his arm.  The investigator was concerned about collusion between W. and G. due to the identical nature of their supposedly separate accounts.  Upon another interview, W. and G. conceded that they did not witness the actual injury.  G. reported that W. and the Veteran had been drinking together that evening and indicated agreement with the investigator that it was a reasonable assumption that the injury was due to the Veteran's intoxication.  

In June 1988, the Veteran's company commander issued a statement in support of the Veteran.  He described the Veteran as a good soldier and hard worker.  He stated that the Veteran had never been known to be a trouble maker.  He reported that while the Veteran may have had some personal problems, there were none that he was aware of that would have affected the Veteran's ability to work or cause behavioral problems.  

In October 1988, a Report of Investigation regarding LOD status was issued.  It detailed the injury as occurring on May 2, 1988 at 9:15pm when the Veteran struck his right hand into a latrine mirror.  The medical diagnosis was right wrist laceration, severe.  At the time of injury, the investigator determined that the Veteran had voluntarily consumed an excessive amount of alcohol by himself at an unspecified location.  He then entered the latrine and struck a mirror with his right hand causing a severe laceration and necessitating emergency medical treatment.  The investigator rejected the initial reports of W. and G. as eyewitnesses to the injury and conceded that there were no eyewitnesses.  However, from his assessment of the accident scene, he determined that a large amount of force would be necessary to break the mirror.  He noted the severity of the Veteran's injury was consistent with a large amount of force being applied in breaking the mirror.  Given the reports of intoxication and absence of involuntary alcohol consumption, he determined that the right arm injury was not incurred in LOD and was due to the Veteran's own misconduct in overconsuming alcohol.  In December 1988, the unfavorable LOD determination was formally issued.  

In May 2008, the Veteran provided his account of the injury.  He acknowledged that he was intoxicated and in an argument with his then girlfriend.  However, he stated that he did not consume alcohol until he was in the military and had a low alcohol tolerance.  His military friends provided him alcohol because he was upset with his girlfriend.  Since he had a low alcohol tolerance, he had a bad reaction on the night of injury. 

In April 2011, the Veteran underwent a VA examination.  The examiner listed impressions of: painful laceration to the ventral surface of the right distal forearm secondary to glass laceration while in service; residual of injury to the palmaris longus, third and fourth flexor digitorum profundus, and third, fourth and fifth flexor digitorum superficialis with moderate functional impairment; and residuals of injury to the ulnar nerve, mild functional impairment.  

At the March 2017 hearing, the Veteran detailed his recollection of the injury.  He stated that he tripped and fell into the mirror.  He did not remember anything else until he woke up in the hospital and was informed that he lost a lot of blood.  He stated that there was no one else in the bathroom.  He reported that he was trying to brace himself when his right arm struck the mirror.  He stated that his commander did not discipline him for the injury and that he had no behavior problems during service.  He explained that the contemporaneous reports of misconduct and LOD report were erroneous because it relied upon two witnesses with low credibility.  The witnesses had behavioral problems and were not trustworthy reporters.  He reiterated that the witnesses were not eyewitnesses to the accident and provided unreliable reports to the LOD investigator.  He conceded that he had been consuming alcohol at the time of injury, but reiterated the actual injury was an accident.  The VLJ reported that he observed a significant scar on the Veteran's right arm.  

In the instant case, the current residual right hand scar is indisputably attributable to the May 2, 1988 injury.  See April 2011 VA examination report.  The dispositive issue is thus whether a preponderance of the evidence shows that acute alcohol intoxication was the proximate cause of the injury to make its incurrence outside the LOD. 38 U.S.C.A. § 105(a); 38 C.F.R. §§ 3.1(n), 3.301.

The Veteran contends that the May 2, 1988 right arm injury with a residual tender scar of the right hand was unintentional and not proximately due to acute alcohol intoxication.  As explained below, the Board finds the evidence to be approximately evenly balanced as to whether the right arm injury should be characterized as willful misconduct due to alcohol abuse.  The Board considers the Veteran to be generally credible and there are no other eyewitnesses to the injury to contradict his assertions.  38 C.F.R. §§ 3.1(n), 3.301, 3.303.  The Board will resolve reasonable doubt in the Veteran's favor to grant the claim.  Id.; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The Veteran concedes that he sustained acute alcohol intoxication the evening of injury.  However, he disputes that the acute alcohol intoxication was the proximate cause of the injury or that he had any intention of self-injury due to acute alcohol intoxication.  The October 1988 LOD investigation report concedes that there were no eyewitnesses to the injury in question and the determination was based upon circumstantial evidence showing acute alcohol intoxication and the investigator's inspection of the scene of injury.  In this case, the probative value of the Veteran's injury report is crucial to resolving whether acute alcohol intoxication was the proximate cause of injury in light of the negative circumstantial evidence.  Id.  

In this regard, the Board considers the Veteran generally credible in his reports.  Gabrielson, 7 Vet. App. at 39-40; Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (VA adjudicators may properly consider internal inconsistency, facial plausibility and consistency with other evidence submitted on behalf of the Veteran in weighing evidence).  The personnel records do not show misconduct or any behavioral problem, nor are there any other reports of problematic alcohol consumption.  At best, witness G. provided an amended report that W. and the Veteran were known to consume alcohol together and had done so the night of injury.  However, G. is an unreliable witness.  See October 1988 LOD investigation; March 2017 hearing transcript, p. 6.  Then, the company commander provided a June 1988 report indicating that the Veteran had good character.  The absence of discipline for the incident further supports the Veteran's report of accidental injury.  For these reasons, the Veteran's March 2017 report that he tripped and injured his right arm trying to catch himself is not inherently implausible or directly contradicted by the evidence of record.  Id.  

The negative LOD report was premised upon circumstantial inferences that alcohol intoxication was the proximate cause of injury.  The Board points out that the early phase of the investigation substantially relied upon two witnesses' statements that were later contradicted and provided much weaker evidence concerning proximate cause from acute alcohol intoxication in their amended version.  The Board observes that it is likely the investigation may have been irreversibly biased against the Veteran from these initial, negative reports that were later discredited.  The Veteran indicated as such at the March 2017 hearing.  The absence of any eyewitness account to support the intentionality of injury or proximate cause from acute alcohol intoxication significantly weakens the probative value of the October 1988 LOD investigation.  Id.   

In sum, after considering the right arm injury event in the entire context of the record, the Board finds evidence to be in a state of relative equipoise as to whether the proximate cause of right arm injury is attributable to willful misconduct from acute alcohol intoxication.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, the Board finds that his injury was not due to willful misconduct or alcohol abuse.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  His right hand tender scar was therefore incurred in the line of duty.  Other than the line of duty issue, there is no controversy regarding the general service connection elements.  Accordingly, service connection for tender scar on the right hand is warranted.



ORDER

The application to reopen the claim for service connection for a tender scar on the right hand is granted.

Entitlement to service connection for a tender scar on the right hand is granted.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


